915 So.2d 727 (2005)
Alcides CABRERA, Appellant,
v.
STATE of Florida, Appellee.
No. 5D04-3713.
District Court of Appeal of Florida, Fifth District.
December 2, 2005.
*728 James S. Purdy, Public Defender, and Leonard R. Ross, Assistant Public Defender, Daytona Beach, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Ann M. Phillips, Assistant Attorney General, Daytona Beach, for Appellee.
MONACO, J.
The appellant, Alcides Cabrera, appeals the order rendered by the trial court denying his motion to withdraw his plea, as well as the judgment and sentence imposed on him after his plea of guilty to the crime of trafficking in methamphetamines. We affirm.
The standard of review of a trial court's order concerning a motion to withdraw a plea is abuse of discretion. See Gunn v. State, 841 So.2d 629 (Fla. 2d DCA 2003); Graham v. State, 779 So.2d 604 (Fla. 2d DCA 2001). The withdrawal of a guilty plea is not a matter of right, but rather is a question addressed to the sound discretion of the trial court. Therefore, on appeal a trial court's decision to deny a motion to withdraw must be affirmed absent proof of an abuse of discretion. See Lopez v. State, 536 So.2d 226, 229 (Fla.1988); Davis v. State, 783 So.2d 288 (Fla. 5th DCA 2001). We have carefully reviewed the record in this case, and conclude that the trial court acted within its discretion.
AFFIRMED.
THOMPSON and PALMER, JJ., concur.